Citation Nr: 1042003	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for temporomandibular joint (TMJ) dysfunction has been 
received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from October 2003 to 
January 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2009 rating decision in which the RO, inter alia, 
declined to reopen a claim for service connection for TMJ 
dysfunction.  The Veteran filed a notice of disagreement (NOD) in 
November 2009, and the RO issued a statement of the case (SOC) in 
May 2010.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later that month.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

On his May 2010 VA Form 9, the Veteran requested a Board video-
conference hearing at the RO, which was scheduled for a date in 
October 2010.  Prior to the hearing, the Veteran notified the 
Board that he had moved to New Haven, Connecticut and started a 
new job.  He requested that jurisdiction of his file be 
transferred to the RO in Connecticut and that his video-
conference hearing be rescheduled for a later date at that RO 
(i.e., the Hartford RO).  In November 2010, the Board granted his 
motion to reschedule his hearing pursuant to 38 C.F.R. 
§ 20.704 (2010).


Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO in Newark, New Jersey, 
should transfer jurisdiction of the 
Veteran's claims file to the RO in 
Hartford, Connecticut.

2.  The Hartford RO should schedule the 
Veteran for a Board video-conference 
hearing in accordance with his October 
2010 request.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing.  See 38 
C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be 
returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

